Citation Nr: 0900922	
Decision Date: 01/09/09    Archive Date: 01/14/09

DOCKET NO.  06-07 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased rating for a left knee 
injury, status post partial patellectomy with large joint 
effusion, currently rated as 20 percent disabling.

2.  Entitlement to an increased rating for advanced 
degenerative joint disease of the left knee, currently rated 
as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from July 1973 to January 
1978, and from May 1980 to August 1981.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of August 2004 and later by 
the Department of Veterans Affairs (VA) Oakland, California, 
Regional Office (RO).  A hearing was held at the RO before 
the undersigned Veterans Law Judge in November 2007.  


FINDINGS OF FACT

1.  The residuals of a left knee injury, status post partial 
patellectomy with large joint effusion, do not result in more 
than moderate disability due to instability or subluxation.  

2.  There is no evidence of ankylosis of the left knee, 
removal of semilunar cartilage, or dislocated semi-lunar 
cartilage with frequent episodes of locking.

3.  The appellant has not had left knee replacement surgery.

4.  The advanced degenerative joint disease of the left knee 
does not limit flexion to less than 45 degrees; however, 
there is pain on motion which effectively limits extension to 
10 degrees.  



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for a left knee injury, status post partial patellectomy with 
large joint effusion based on disability due to instability 
or subluxation have not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002 & Supp 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.71a, Diagnostic Code 5257 (2008).

2.  The criteria for a rating higher than 10 percent for 
limitation of flexion are not met; however, the criteria for 
a separate 10 percent disability for limitation of extension 
due to advanced degenerative joint disease of the left knee 
are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Codes 5003, 5258, 5259, 5260, 5261 (2008); 
VAOPGCPREC 23-97, VAOPGCPREC 9-98; VAOPGCPREC 9-04.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
veteran and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the veteran of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the veteran is expected to provide.  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the veteran 
that, to substantiate a claim, the veteran must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the veteran's 
employment and daily life.  Vazquez-Flores v. Peake, 22. Vet. 
App. 37 (2008).  Further, if the Diagnostic Code under which 
the veteran is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the veteran demonstrating a noticeable worsening 
or increase in severity of the disability and the effect that 
worsening has on the veteran's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the veteran.  Additionally, the veteran must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  As with proper notice for an initial disability rating 
and consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the veteran may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores, 22 Vet. App. at 
43-4.

The veteran was notified in a letter dated in May 2004 
regarding type of evidence necessary to establish his claim.  
He was instructed that to show entitlement to an increased 
evaluation for his service-connected disability, the evidence 
must show that the disability has gotten worse.  It was noted 
in the letter that his VA treatment records had already been 
obtained.  He was advised that if he had received private 
treatment, he should complete and return an authorization 
form so that the VA could request the treatment records.  He 
was also advised that the RO had requested an examination at 
a VA medical Center.  

In a subsequent letter dated in March 2006 the veteran was 
provided additional information regarding the assignment of 
disability ratings.  It was noted that the VA considered 
evidence of the nature and symptoms of the condition, the 
severity and duration of the symptoms, and the impact of the 
condition and the symptoms on employment.  It was further 
explained that examples of evidence that may have an effect 
on the disability evaluation which is assigned included 
ongoing treatment records, recent Social Security 
Determinations, statements from employers as to job 
performance and lost time, and statements from people who 
have witnessed how symptoms affect him.  The Board notes, 
however, that this second letter was provided after the 
rating decision on appeal.  In addition, the Board notes that 
the VCAA letters in this case failed to provide information 
about the specific rating criteria.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the notice elements the burden shifts to VA to demonstrate 
that the error was not prejudicial to the veteran.  The 
Federal Circuit stated that requiring a veteran to 
demonstrate prejudice as a result of any notice error is 
inconsistent with the purposes of both the VCAA and VA's 
uniquely pro-veteran benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial unless VA can show 
that the error did not affect the essential fairness of the 
adjudication.  To do this, VA must show that the purpose of 
the notice was not frustrated, such as by demonstrating:  
(1) that any defect was cured by actual knowledge on the part 
of the veteran, see Vazquez-Flores v. Peake, 22 Vet. App. at 
48-9 ("[a]ctual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrate an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F.3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial."  
Vazquez-Flores, 22 Vet. App. at 56.

In this case, the Board finds that any notice errors with 
respect to the information and evidence needed to 
substantiate the veteran's increased rating claims did not 
affect the essential fairness of the adjudication.  See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006).  The 
veteran was provided with the rating criteria for these 
disabilities in the Statement of the Case.  The Board notes 
that the veteran's claims were readjudicated following 
notice.  Furthermore, the veteran has provided specific 
arguments concerning the propriety of an increased rating and 
information about the impact of his disabilities, thereby 
demonstrating actual knowledge of the relevant criteria.  For 
example, during the hearing held in November 2007 he provided 
testimony as to how the disabilities affect his activities of 
daily living and his ability to work.  Given his contentions 
and the evidence of record, the veteran has demonstrated his 
affirmative understanding, i.e., he had actual knowledge of 
what was necessary to substantiate the increased rating 
claim.  Thus, the purpose of the notice, to ensure that the 
veteran had the opportunity to participate meaningfully in 
the adjudication process, was not frustrated because the 
veteran had actual knowledge of what was necessary to 
substantiate the claim prior to the Board's consideration of 
this matter, ensuring the essential fairness of the 
adjudication.  Moreover, based on the notices provided to the 
veteran, the Board finds that a reasonable person could be 
expected to understand what information and evidence is 
required to substantiate the increased rating claim.

In sum, the Board finds that any deficiency in the notice to 
the veteran or the timing of the notice is harmless error.  
The presumption of prejudice on the VA's part has been 
rebutted in this case by the following: (1) the veteran 
clearly has actual knowledge of the evidence he is required 
to submit in this case based on his contentions and the 
communications sent to the veteran over the course of this 
appeal; and (2) based on the veteran's contentions and the 
communications over the course of this appeal, he is found to 
be reasonably expected to understand from the notices 
provided what was needed.  Accordingly, the Board concludes 
that the appeal may be decided without further notification.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  His 
post service treatment records have been obtained.  He has 
had a hearing.  The Board does not know of any additional 
relevant evidence which is available but has not been 
obtained.  The veteran was afforded VA examinations.  
Although small portions of a September 2006 VA examination 
report are unclear due to typographical errors, the Board 
finds that this is inconsequential as the examination 
findings in general are clear and provide a sufficient basis 
to rate the disability.  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the veteran's 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Disability evaluations are determined by the application of 
a schedule of ratings that is based upon an average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. §§ 4.3, 4.7.  In addition, 
the Board will consider the potential application of the 
various other provisions of 38 C.F.R., Parts 3 and 4, 
whether they were raised by the appellant or not, as well as 
the entire history of the veteran's disability in reaching 
its decision, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991). 

In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a rating 
which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.

The Board has considered the full history of the disability.  
The service medical records reflect that in December 1976 the 
veteran sustained a fracture of the left patella.  He was 
placed on light duty for six months.  In January 1978, after 
separation from his first period of service, the veteran 
filed a claim for disability compensation.  Subsequently, in 
a decision of September 1978, the RO granted service 
connection for residuals of a left knee injury, rated as 
noncompensably disabling.

The veteran requested increased compensation in May 1986.  A 
medical report from the Permanente Medical Group dated in 
October 1986 reflects that the veteran had been treated for 
left knee pain, and had a history of patellar surgery.  In a 
decision of December 1986, the RO confirmed the 
noncompensable rating.  

In March 2004, the veteran again requested increased 
compensation.  In a decision of August 2004, the RO granted 
the claim by assigning a 20 percent rating under Diagnostic 
Code 5257 for a left knee injury, status post partial 
patellectomy with large knee joint effusion, and a separate 
10 percent rating under Diagnostic Code 5260 (limitation of 
flexion) due to advanced degenerative joint disease of the 
left knee.  The veteran subsequently disagreed with that 
decision, and perfected the current appeal.  

The relevant evidence includes a VA radiology report dated in 
January 2004 which reflects that an MRI of the left knee was 
interpreted as showing that there were advanced degenerative 
changes in the left knee.  The medial meniscus was grossly 
abnormal.  The posterior horn and body of the meniscus showed 
extensive tearing, abnormal signal and deformity.  There was 
a bucket handle tear of the medial meniscus with a centrally 
displaced fragment of the meniscus in the intercondylar 
notch.  There was also severe thinning of the articular 
cartilage of the medial knee joint, and osteophyte formation 
around the medial knee joint.  The lateral meniscus appeared 
intact.  There was smooth mild thinning of the articular 
cartilage of the lateral knee joint.  There was also severe 
thinning and irregularity of the patellofemoral joint with 
osteophyte formation.  There was a large knee joint effusion.  
There appeared to be a redundancy in the posterior cruciate 
ligament which may represent scarring from an old partial 
tear.  The collateral ligaments appeared intact.  

A VA X-ray report also dated in January 2004 reflects that 
the diagnosis was mild to moderate degenerative changes of 
the patello-femoral joint.  No other significant 
abnormalities were noted.  

A VA orthopedic consultation record dated in February 2004 
reflects that the veteran gave a history of injuring his left 
knee in service and being treated with a long leg cast.  
Repeated X-rays had shown fracture of the patella which 
required open excision and reattachment of the patellar 
tendon.  He had been employed as a letter carrier from 1981 
to 2002.  His complaint was of having chronic mildly 
progressive symptoms with occasional instability but no true 
laxity or locking, though he had mechanical symptoms of 
grinding and pain in both the medial compartment and the 
patellofemoral compartment.  On objective examination, there 
was chronic effusion with medial joint line tenderness, and 
essentially a full stable range of motion though with pain at 
extremes of flexion and extension.  His gait and stance were 
both normal.  The diagnostic impression was status post 
partial patellectomy of left knee with secondary 
osteoarthritic changes involving both the patellofemoral 
joint as well as the medial compartment.  An arthroscopic 
examination and debridement of arthritic and meniscal 
degenerative changes were recommended.  

The veteran was afforded a VA joints examination in May 2004.  
He stated that his current symptoms consisted of severe and 
sharp pain with weight bearing for more than one block of 
walking on a level surface.  On examination, there was a 14 
cm scar over the mid anterior portion of the left knee which 
was well healed.  There was some evidence of effusion, and 
crepitus was noted to palpation over the knee during passive 
motion.  There was focal tenderness over the medial aspect of 
the knee.  The veteran could extend the knee to zero degrees, 
and could flex to 120 degrees.  However, he appeared to have 
considerable pain during these maneuvers.  The patient's gait 
on a level surface appeared to be fairly stable, although he 
walked slowly and deliberately, apparently experiencing some 
pain while doing so.  The impression was advanced 
degenerative joint disease of the left knee with a history of 
remote injury (1976) status post partial patellectomy 
associated with severe recurrent pain with minimal weight 
bearing activity.  

In a note dictated by a nurse practitioner (rather than by 
the physician who conducted the May 2004 examination), it was 
stated that although this veteran appeared to have reasonable 
range of motion in the joint which was associated with 
considerable pain, it was estimated by DeLuca factors that 
the patient has 80 percent reduction in function due to 
advanced degenerative disease and due to recurrent pain with 
activity.  

A VA treatment record dated in March 2005 reflects that the 
veteran continued to have chronic left knee pain, status post 
patellar surgery 1977.  It was noted that the veteran had not 
followed up on a recommended arthroscopy.  An X-ray report 
dated in March 2005 notes that there was no significant 
interval change since January 2004.  The impression was 
probable mild patellofemoral syndrome.  Another record also 
dated in March 2005 reflects that the veteran was tentatively 
scheduled for arthroscopic surgery in May 2005.  A note dated 
in May 2005 reflects that the surgery occurred.  The 
operation note reflected that there were chondromalacic 
changes involving the left patella.  Both menisci were found 
to be entirely intact.  There were minimal to no femoral 
tibial osteoarthritic changes in either the medial or lateral 
compartments.  There was a moderate amount of intrarticular 
fibrosis noted at the site of the previous surgery.  A 
meniscal shaver was introduced, and abrasion around the 
patellar cartilaginous surface was carried out.  

A follow up orthopedic clinic record dated in August 2005 
reflects that the veteran reported having continued left knee 
pain.  He said that he had pain on use, and that it felt like 
it was going to go out.  He said that he was able to go up 
and down stairs, but had pain which limited ambulation 
distance.  The impression was residual pain of left knee 
status post arthroscopic exam, no noted meniscal damage, with 
minimal OA changes of medial or lateral compartments, no 
active symptoms of infection or effusion.  

The veteran was afforded another VA joints examination in 
September 2006.  The report reflects that the veteran 
reported that his symptoms had gotten much worse.  He 
reported having pain, weakness and stiffness, plus continued 
swelling.  He said that his knee gives away, does not lock, 
but fatigue is a problem.  He reportedly could only walk a 
short distance, such as less than half a block.  He could not 
drive.  He had marked difficulty walking up and down stairs, 
and had to use the railing.  He reportedly could not do his 
job as a mailman, and got flare-ups two to three times a 
week.  Walking up and down stairs caused these flare-ups.  
Treatments included placing ice on it, taking aspirin or 
Vicodin, and using sports cream.  He said that he fell 
occasionally, but usually did not fall because his right leg 
was strong.  The veteran used a cane if he had to go 
somewhere and walk over half a block.  He walked with a limp 
favoring the left leg.  

On physical examination, he walked with a limp without an 
assistive device.  He favored the left leg.  There was no 
effusion, locking or popping.  There was swelling and giving 
way.  The left knee range of motion was flexion to 80 degrees 
with pain.  Extension was noted to be limited by five degrees 
and was with pain.  On testing of stability, the left MCL and 
LCL were normal.  The ACL was questionably normal.  The PCL 
had questionable slight laxity.  Lachman's test was negative.  
Drawer test was positive.  It was noted that there was slight 
increased motion in the posterior cruciate, but the report 
from surgery showed it was probably intact.  Thigh 
circumference was 43 cm on the right and the left.  Calf 
circumference was 36 on the right and the left.  The 
diagnosis was chondromalacia and partial absence left patella 
left knee, severe degenerative arthritis left knee joint.  
The examiner commented that with five flexions, the veteran's 
flexion decreased by 15 degrees and he was in obvious pain.  
Weakness developed and fatigue was a significant factor.  The 
major factor was pain.  He had pain around and especially 
below the patella.  The DeLuca factor was 15.  

Finally, the veteran testified regarding the severity of his 
left knee disorder during a hearing held before the 
undersigned Veterans Law Judge in November 2007.  He stated 
that he had had surgery on his knee, and his doctors told him 
that there was nothing more than they could do.  He said that 
his symptoms increased due to factors such as cold weather, 
rain, walking a lot and lifting.  He said that just walking 
across the street could cause pain, and it depended on the 
way he moved and the surface.  He said that sometimes it was 
a sharp pain, and he did not really know what caused it.  He 
estimated that on a scale of 1 to 10, the pain was from 8 to 
10 on a bad day.  He said that the pain was so sharp that he 
just could not bear weight on it.  He also said that once it 
got inflamed, it may lead to swelling and could require icing 
or getting off it and resting in bed.  He said that his 
doctor had now recommended a total knee replacement.  

In reviewing the issues on appeal, the Board notes that the 
RO has already assigned separate 20 percent and 10 percent 
disability ratings for the knee disorder because there is 
both instability under Diagnostic Code 5257, and arthritis 
which causes limitation of motion under Diagnostic Codes 
5260.  See VAOPGCPREC 23-97.  The Board must initially 
determine whether even higher ratings may be assigned under 
those particular diagnostic codes.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, a 10 percent 
rating is warranted for recurrent subluxation or lateral 
instability which is productive of slight impairment of the 
knee.  A 20 percent rating is warranted for moderate 
impairment due to subluxation or instability.  A 30 percent 
rating is warranted for severe impairment.  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The Board finds that the residuals of a left knee injury, 
status post partial patellectomy with large joint effusion, 
do not result in more than moderate impairment due to 
instability.  In this regard, the VA orthopedic consultation 
dated in February 2004 noted that there was no true laxity.  
The VA joints examination in May 2004 noted that the 
veteran's gait was fairly stable.  The VA joints examination 
in September 2006 noted that the veteran's knee gives away, 
however, on testing of stability the MCL and LCL was normal, 
the ACL was questionably normal, and the PCL had only slight 
questionable laxity.  Thus, severe impairment due to 
instability has not been shown.  Accordingly, the criteria 
for an evaluation in excess of 20 percent for a left knee 
injury, status post partial patellectomy with large joint 
effusion based on instability have not been met.  

Regarding whether a rating higher than 10 percent may be 
assigned based on limitation of flexion, the Board notes that 
the criteria for rating based on limitation of flexion of the 
knee joint are set forth in Diagnostic Code 5260 which 
provides that a 10 percent rating is warranted where flexion 
is limited to 45 degrees.  A 20 percent rating is warranted 
where flexion is limited to 30 degrees.  A 30 percent rating 
is warranted where flexion is limited to 15 degrees.  
38 C.F.R. § 4.71a.  The Court has emphasized that, when 
assigning a disability rating, it is necessary to consider 
functional loss due to flare-ups, fatigability, 
incoordination, and pain on movements.  See DeLuca v. Brown, 
8 Vet. App. 202, 206-7 (1995).  The provisions of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59 must be considered when assigning an 
evaluation for degenerative or traumatic arthritis. 
VAOPGCPREC 9-98.  

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant on motion.  The Board notes that 
disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination, and impaired ability to 
execute skilled movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing, and weight-bearing are also related 
considerations.  The Court has held that diagnostic codes 
predicated on limitation of motion require consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. 
Brown, 9 Vet. App. 7 (1997); DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).

Crepitation either in the soft tissues such as the tendons or 
ligaments, or within the joint structures, should be 
considered as points of contact which are diseased.  
38 C.F.R. § 4.59.

After reviewing the evidence, the Board finds that a higher 
rating is not warranted based on limitation of flexion.  The 
VA orthopedic consultation record dated in February 2004 
reflects that the veteran had an essentially full range of 
motion with pain only noted on the extremes of flexion and 
extension.  On the VA examination in May 2004, the flexion 
was to 120 degrees.  Although the report includes an addendum 
which indicates that the veteran had an 80 percent reduction 
due to Deluca factors, this addendum was not prepared by the 
examining physician, and was not supported by any 
explanation.  Moreover, he did not provide an explanation for 
that conclusion.  A bare conclusory opinion without an 
explanation of the basis for the opinion is not adequate to 
support the claim.  See Miller v. West, 11 Vet. App. 345, 348 
(1998); Bloom v. West, 12 Vet. App. 185 (1999).  On VA 
examination in September 2006, the range of motion was 
flexion to 80 degrees.  The examiner commented that Deluca 
factors would cause an additional 15 degrees of reduction of 
motion.  The net result would be flexion limited to 65 
degrees, which would still not be enough to justify a higher 
rating as the advanced degenerative joint disease of the left 
knee does not limit flexion to less than 45 degrees.  
Accordingly, the Board concludes that the criteria for a 
rating higher than 10 percent for limitation of flexion are 
not met

The Board must also determine whether there is any other 
basis upon which an increased evaluation may be assignable.  
This analysis must include consideration of assignment of 
separate compensable ratings under other appropriate 
diagnostic codes.  In this regard, except as otherwise 
provided in the rating schedule, all disabilities, including 
those arising from a single disease entity, are to be rated 
separately, unless the conditions constitute the same 
disability or the same manifestation.  38 C.F.R. §§ 4.14, 
4.25; Esteban v. Brown, 6 Vet. App. 259 (1994).  The critical 
inquiry in making such a determination is whether any of the 
symptomatology is duplicative of or overlapping; the Court 
has held that the appellant is entitled to a combined rating 
where the symptomatology is distinct and separate.  Esteban, 
at 262 (1994).

A veteran may potentially qualify to receive separate ratings 
for limitation of flexion and limitation of extension.  See 
VAOPGCPREC 9-04.  Under Diagnostic Code 5261, a 
noncompensable (0 percent) rating is warranted where 
extension of the knee is limited to 5 degrees.  A 10 percent 
rating is warranted where extension is limited to 10 degrees.  
A 20 percent rating is warranted where extension is limited 
to 15 degrees.  A 30 percent rating is warranted where 
extension is limited to 20 degrees.  38 C.F.R. § 4.71a.

The Board finds that the advanced degenerative joint disease 
of the left knee causes pain on motion which effectively 
limits extension to 10 degrees.  In this regard, the Board 
notes that September 2006 VA examination report found that 
there was limitation of extension by 5 degrees.  In addition, 
the examiner noted that the veteran had significant pain on 
motion for both flexion and extension.  Taking into 
consideration the provisions of 38 C.F.R. §§ 4.7, 4.10 and 
4.40, the pain findings could limit the appellant's 
functional ability.  Although the examiner did not specify 
the exact extent to which the pain limits extension , the 
Board resolves all reasonable doubt in favor of the veteran 
and finds that the criteria for a separate 10 percent 
disability for limitation of extension due to advanced 
degenerative joint disease of the left knee are met.  None of 
the evidence, to include a consideration of pain, shows that 
the veteran's service-connected knee results in extension 
limited to 15 degrees.  Thus, the next higher rating of 20 
percent is not warranted under DC 5261, limitation of 
extension.

The Board does not find any other basis for assigning a 
separate compensable rating.  The potentially applicable 
regulations contain a number of provisions relating to the 
knee joint.  Diagnostic Code 5256 provides that favorable 
ankylosis of either knee warrants a 30 percent evaluation.  
Ankylosis is considered to be favorable when the knee is 
fixed in full extension, or in slight flexion at an angle 
between zero degrees and 10 degrees.  A 40 percent evaluation 
requires that the knee be fixed in flexion at an angle 
between 10 degrees and 20 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5256.  Significantly, however, there is no 
evidence that the appellant has left knee ankylosis.

The Board also notes that a 20 percent evaluation may be 
assigned where there is evidence of dislocated semilunar 
cartilage, with frequent episodes of "locking," pain, and 
effusion into the knee joint.  38 C.F.R. § 4.71a, Diagnostic 
Code 5258.  However, there is no objective clinical evidence 
of dislocated cartilage, with frequent episodes of "locking," 
and effusion into the knee joint.  Although there has been a 
history of effusion, the veteran has generally denied 
locking.  The orthopedic consultation in February 2004 noted 
that there was no true locking.  Similarly, the September 
2006 VA joints examination report specified that that the 
knee did not lock.  Therefore, Diagnostic Code 5258 is not 
for application.  

Finally, the Board finds that the appellant has not had knee 
replacement surgery and therefore Diagnostic Code 5055 is not 
for application.  

Notwithstanding the above discussion, ratings in excess of 
the above-assigned schedular evaluations for the appellant's 
left knee disability may be granted when it is demonstrated 
that the particular disability presents such an exceptional 
or unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b)(1).

There is no evidence that the appellant's service-connected 
left knee disabilities addressed above have presented such an 
unusual or exceptional disability picture at any time as to 
require consideration of an extraschedular evaluation 
pursuant to the provisions of 38 C.F.R. § 3.321(b).  The 
schedular rating criteria are designed to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1.

There is also no evidence that the schedular evaluations in 
this case are inadequate.  As discussed above, there are 
higher ratings for knee disabilities, but the required 
manifestations have not been shown in this case.  The Board 
further finds that no evidence has been presented suggesting 
an exceptional disability picture in this case.  The 
appellant has not required any post-service hospitalization 
for his service-connected left knee, and he has not 
demonstrated marked interference with employment.  Although 
he had laparoscopic surgery on the knee, he has already been 
awarded a temporary total rating for the period from May 17, 
2005, until July 1, 2005.  With respect to whether there is 
marked interference with employment, the Board notes that the 
veteran is currently not working, however, VA treatment 
records (such as one dated in May 2006) reflect that he has 
been attending school.  The veteran has not presented any 
documentation indicating that his retirement from the postal 
service was necessitated by the left knee disorder.  A VA 
orthopedic note dated in February 2004 reported that the 
veteran had worked for the postal service from 1981 to 2002 
and was eligible to retire.  A VA joints examination report 
dated in May 2004 noted that the veteran was disabled, but 
this was partially due to a nonservice-connected lumbar disk 
disease.  The Board notes that the currently assigned 20, 10 
and 10 percent ratings for different aspects of the left knee 
disability contemplate a significant degree of industrial 
impairment.  Marked interference with employment beyond that 
contemplated by the schedular criteria has not been shown.  
Consequently, the Board concludes that referral of this case 
for consideration of the assignment of extraschedular ratings 
is not warranted.  See Floyd v. Brown, 8 Vet. App. 88, 96 
(1996); Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996).  
(When evaluating an rating claim, it is well established that 
the Board may affirm an RO's conclusion that a claim does not 
meet the criteria for submission for an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1), or may reach such a 
conclusion on its own.)

In sum, the preponderance of the evidence is against the 
claim for a rating in excess of 20 percent based on knee 
instability or subluxation, or more than 10 percent based on 
limitation of flexion; however, the evidence supports the 
award of a separate 10 percent rating, but not more, based on 
arthritis and limitation of extension to 10 degrees.  In 
addition, the record does not show varying levels of 
disability for any condition and, therefore, does not support 
the assignment of a staged rating for the left knee 
disability at any time.  See also Hart v. Mansfield, 21 Vet. 
App. 505 (2007). 



ORDER

An increased rating for a left knee injury, status post 
partial patellectomy with large joint effusion, currently 
rated as 20 percent disabling, is denied.

A separate 10 percent rating for limitation of extension due 
to advanced degenerative joint disease of the left knee is 
granted, subject to the law and regulations applicable to the 
payment of monetary benefits.




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


